Citation Nr: 1524188	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  08-20 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus. 

2.  Entitlement to service connection for degenerative joint disease of the right knee. 

3.  Entitlement to an evaluation in excess of 10 percent for Osgood-Schlatter Disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from July 1976 to July 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2008, VA received the Veteran's Substantive Appeal (VA Form 9) with respect to the issues on appeal.  On that form, the Veteran specifically declined the opportunity for a hearing before the Board.  However, in an August 2009 VA Form 9, apparently submitted in response to a June 2009 Supplemental Statement of the Case (SSOC), the Veteran specifically requested a hearing before the Board to be held at the RO.  There is no indication that he has withdrawn this request, and it appears that the request for a Board hearing has been overlooked.  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing with a member of the Board.  See 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Notify the Veteran of his Board hearing options, (e.g., Travel Board and video teleconference) and schedule him for the appropriate hearing before a Veterans Law Judge at the RO, in accordance with applicable procedures.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




